MEMORANDUM OPINION
                                             No. 04-11-00685-CV

                                  IN THE INTEREST OF B.L., a Child

                    From the 218th Judicial District Court, Atascosa County, Texas
                                Trial Court No. 09-06-0476-CVA-A
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           This is an accelerated appeal from an order terminating parental rights signed on July 25,

2011. See TEX. FAM. CODE ANN. § 263.405. A copy of appellant’s notice of appeal from the

termination order was filed in this court on September 16, 2011. 1 Our records reflect that in its

order signed September 2, 2011, the trial court denied appellant’s motion for new trial, found

that appellant is “not indigent,” and found that this appeal is “not frivolous.”                         See id. at

§ 263.405(d). Therefore, on September 16, 2011, the clerk of the court notified the appellant in

writing that our records do not reflect that the filing fee in the amount of $175.00 has been paid,

and that the fee was to be paid no later than September 26, 2011. The filing fee was not paid.


1
 Appellant’s notice of appeal does not state that he is appealing the trial court’s ruling on indigency. See TEX. FAM.
CODE ANN. § 263.405(g).
                                                                                   04-11-00685-CV


On September 28, 2011, we issued a show cause order instructing appellant to respond by either

paying the filing fee of $175.00 to the clerk of this court, or providing written proof that

appellant is entitled to appeal without paying the filing fee, on or before October 14, 2011. See

TEX. R. APP. P. 5, 20.1(c) (requiring the filing of a separate affidavit and proof of indigence on

appeal). Appellant has failed to respond to the court’s order. Therefore, we dismiss the appeal.

See TEX. R. APP. P. 42.3(c). Costs of appeal are taxed against appellant.



                                                            PER CURIAM




                                               -2-